E   L~TNDRNEU         GENERAL
                         OF-XAS
                      Auwrrlv. TEXAS   78711


                           February 28, 1972


Honorable James U. Cross               Opinion No. M- 1084
Executive Director, Texas
Parks and Wildlife Department          Re:     Purchase of white-
John H., Reagan Building                       winged dove habitat.
Austin, Texas 78701
Dear Mr. Cross:
     You aek whether Article 87ga-6, Sec. 4(c), Vernon'E!
Penal Code, and the current ffeneralAppropriation Act,*
authorize@ your Department to expend any moniee for the
acquisition of a white-winged dove habitat.
     Our anewer is!that the authority contained in thle
Article of the Penal Code is sufficient pre-existing law
under Article III, Section 44 of our Constitution to
support an appropriation for this purpoee.
     However, neither your Department, nor our office,
find any appropriation of monie& in the current General
Appropriation Act for this purpose.
     Therefore your Department ie not authorized to expend
any monies for this purpose. Tex.Con&t., Art.VIII, Sec. 6.
                          -SUMMARY-
            No appropriation of funds exists for acqui-
       &ition of a white-winged dove habitat authorized
       by Article 87ga-6, Sec. 4(c), V.P.C.




     *S.B. 11, Acts 62nd Leg., 1971, R.S., aL!amended by
      S.B. 7, Acts 62nd Leg., 1971, 1st C.S.
                              -5300-
Honorable James U. Crose, page 2        (M-1084)


Prepared by Dunklln Sullivan
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerna Taylor, Chairman
Bill Allen, Co-Chairman
John Reeves
Llnward Shivers
Bob Flowere
Rex H. White, Jr.
SAMUEL D. MCDANIEL
Staff Legal Assistant.
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Aeelstant




                               -5301-